Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 17, 2017

                                     No. 04-17-00686-CV

 THE CITY OF SAN ANTONIO, acting by and through its agent, City Public Service Board
                            d/b/a CPS Energy,
                                Appellants

                                               v.

                                       Frank GOMEZ,
                                          Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI10475
                         Honorable Rosie Alvarado, Judge Presiding


                                        ORDER
        In this accelerated appeal, Appellant’s brief is due to be filed with this court on
November 22, 2017. Before the brief was due, Appellant filed an unopposed first motion for
extension of time to file Appellant’s brief until December 20, 2017, for an extension of twenty-
eight days.
       Appellant’s motion is GRANTED. Appellant’s brief is due on December 20, 2017. See
TEX. R. APP. P. 38.6(d).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2017.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court